Order entered April 18, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-17-01449-CV

                                JOAN L. GILLHAM, Appellant

                                                V.

                               ANGELINA SANCHEZ, Appellee

                       On Appeal from the 134th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-17-00889

                                            ORDER
       Before the Court is appellant’s April 17, 2018 motion for extension of time to file brief.

We GRANT the motion to the extent the brief shall be filed within thirty days of the filing of the

reporter’s record or June 4, 2018, whichever is later.


                                                         /s/   DAVID EVANS
                                                               JUSTICE